DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 22, 2022 has been entered.
 	Claims 22-35, 37, and 39 are pending and under examination.

Response to Arguments
3.	Applicant’s arguments filed on April 22, 2022 have been fully considered.
	Objections to the Abstract and Substitute Specification
	Applicant argues that the objections should be withdrawn in view of the submission of an amended abstract and substitute specification (Remarks, page 8).
	This argument was persuasive. The objections have been withdrawn. 
	Objections to claims 23-25, 30-33, 37, and 38
	Applicant argues that the objections should be withdrawn in view of the claim amendments (Remarks, page 9).
	This argument was persuasive. The objections have been withdrawn. 
	Rejection of claims 22-39 under 35 U.S.C. 112(a) (new matter)
	Applicant argues that the rejection is moot in view of the amendments to claims 22, 30, and 31 and the cancellation of claims 36 and 38 (Remarks, page 9).
	This argument was persuasive. The rejection has been withdrawn.
	Rejection of claims 24, 31, and 32 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claims 22, 30, and 31 (Remarks, page 10).
	This argument was persuasive. The rejection has been withdrawn.
	Rejection of claims 24 and 32 under 35 U.S.C. 112(d)
	Applicant argues that the rejection should be withdrawn in view of the claim amendments (Remarks, page 10).
	This argument was persuasive. The rejection has been withdrawn.
	Rejection of claims 22-39 on the ground of nonstatutory double patenting citing US 10,407,739
	Applicant argues that the rejection should be withdrawn because the instant claims are not an obvious variant of the claims of the ‘739 patent (Remarks, page 10). More specifically, Applicant argues that the two claim sets are patentably distinct because the claims of the ‘739 patent require use of a primer comprising SEQ ID NO: 2, whereas the instant claims do not recite use of this primer (Remarks, page 10).
	This argument was not persuasive for essentially the same reasons set forth in the Final Rejection of January 14, 2022 and the Advisory action of April 21, 2022. Applicant is correct that the instant claims do not require use of a primer comprising SEQ ID NO: 2 and that this primer is recited in the claims of the ’739 patent. The problem, though, is that the instant claims do not exclude the use of a primer comprising SEQ ID NO: 2 and also overlap in scope with the claims of the ‘739 patent, which teach or suggest all of their limitations for the reasons set forth in the rejection. In other words, for Applicant’s argument to be persuasive, the instant claims would need to exclude the use of SEQ ID NO: 2 as a primer, and they do not. Since Applicant’s arguments were not persuasive, the rejection has been maintained with modifications to address the claim amendments and also the cancellation of claims 36 and 38.

Specification
4.	The substitute specification filed on April 22, 2022 has been entered.
	 
Claim Objections
5.	Claim 39 is objected to because of the following minor informalities. First, “aureus -specific” in line 4 should be replaced with “aureus-specific”. Second, a space should be inserted in the following locations to improve readability: (1) before and after “≤” in line 5; (2)  after “≥” in line 5; (3) before and after “>” in line 6; and (4) before and after “<” in line 10.


Double Patenting
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 22-35, 37, and 39 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,407,739 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘739 patent overlap in scope with the instant claims and teach or suggest all of their limitations.
The instant claims 22-29 are drawn to a real-time PCR method for detecting MRSA comprising the use of a primer pair specific to S. aureus, a primer pair specific to the mecC gene of S. aureus, and a primer pair specific to the mecA gene of S. aureus. One of the primers in the primer pair specific to the mecA gene is a primer-probe that is associated with a fluorophore label and a quencher and also comprises a probe element of SEQ ID NO: 8 and a primer element of SEQ ID NO: 9. The instant claims 30-35, 37, and 39 are also drawn to a real-time PCR method that uses the same three primer pairs and, like claim 22, requires one of the primers in the primer pair specific to the mecA gene to be a primer-probe that is associated with a fluorophore label and a quencher and also comprises a probe element of SEQ ID NO: 8 and a primer element of SEQ ID NO: 9.
Claims 1-17 of the ‘739 patent overlap in scope with the instant claims since they are also drawn to real-time PCR methods that comprise the use of a primer pair specific to S. aureus, a primer pair specific to the mecC gene of S. aureus, and a primer-pair specific to the mecA gene of S. aureus. See independent claims 1 and 8 of the ‘739 patent. Claims 1 and 17 of the ‘739 patent further include MRSA detection. 
The instant claim 22 is not patentably distinct from the claims of the ‘739 patent because all of its requirements are recited in claims 8, 16, and 17 of the ‘739 patent. More specifically, claim 8 of the ‘739 patent contains all of the requirements of the instant claim 22 except for (i) the requirement for one of the primers in the primer pair specific to the mecA gene to be a primer-probe that is associated with a fluorophore label and a quencher and also comprises a probe element of SEQ ID NO: 8 and a primer element of SEQ ID NO: 9, and (ii) the requirement for detecting the presence or absence of MRSA by comparing the amount of fluorescence signal obtained from the primer pair specific to S. aureus and the amount of fluorescence signal obtained from the primer pairs specific to the mecC and mecA genes. Claims 16 and 17 of the ‘739 patent, each of which ultimately depends from claim 8, meet these requirements in the instant claim 22, however. Thus, the instant claim 22 is not patentably distinct from the claims of the ‘739 patent.
	The instant claims 23-25, which depend from the instant claim 22, are also not patentably distinct from the claims of the ‘739 patent because their limitations are recited in claims 9-11, respectively, of the ‘739 patent. 
	The instant claims 26 and 27, which depend from the instant claim 22, are also not patentably distinct from the claims of the ‘739 patent because their limitations are recited in claims 12 and 13, respectively, of the ‘739 patent.
	The instant claims 28 and 29, which depend from the instant claim 22, are also not patentably distinct from the claims of the ‘739 patent. The instant claim 28 requires forming a master mix containing the three primer pairs recited in claim 22, DNA polymerase, dNTPs, and PCR buffer prior to contacting with the biological sample. The instant claim 29 requires additionally contacting the biological sample with a fourth primer pair that targets a control target nucleic acid. Claims 8-17 of the ‘739 patent do not recite these elements, but they would have been obvious since they are recited in claims 4 and 5, respectively, of the ‘739 patent, which depend from a claim (claim 1) that recites a method very similar to claim 8 of the ‘739 patent in that the same three types of primers are used. Thus, the instant claims 28 and 29 are also patentably indistinct from the claims of the ‘739 patent. 
The instant claim 30 is not patentably distinct from the claims of the ‘739 patent because all of its limitations are recited in either claims 8 and 16 of the ‘739 patent. More specifically, claim 8 of the ‘739 patent, which is an independent claim, contains all of the elements of the instant claim 30 except for one of the primers targeting mecA to be a primer-probe that is associated with a fluorophore label and a quencher and also comprises a probe element of SEQ ID NO: 8 and a primer element of SEQ ID NO: 9. Then, since the use of such a primer is recited in claim 16 of the ‘739 patent, which depends from claim 8 of the ‘739 patent, all of the requirements of the instant claim 30 are suggested by the claims of the ‘739 patent, and the instant claim 30 is not patentably distinct from the claims of the ‘739 patent.
The instant claims 31-33, which depend from the instant claim 30, are also not patentably distinct from the claims of the ‘739 patent because their limitations are recited in claims 9-11, respectively, of the ‘739 patent. 
	The instant claims 34 and 35, which depend from the instant claim 30, are also not patentably distinct from the claims of the ‘739 patent because their limitations are recited in claims 12 and 13, respectively, of the ‘739 patent.
	The instant claims 37 and 39, which depend from the instant claim 30, are also not patentably distinct from the claims of the ‘739 patent because their limitations are recited in claims 15 and 17, respectively, of the ‘739 patent. 

Allowable Subject Matter
8.	Claims 22-35, 37, and 39 contain subject matter that is free of the prior art for the reasons set forth in the Non-Final Rejection mailed on May 19, 2021.  

Conclusion
9.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637